AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                       Page 1 of 1·~,'..
                                                                                                                                                             a=====~"-"


                                                 UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                  V.                                                 (For Offenses Committed On or After November 1, 1987)



                              Francisco Reyes-Centeno                                                Case Number: 2:19-mj-11379

                                                                                                     Charles N Guthrie
                                                                                                     lkfemkm, ,Att~~y           F ILE D
REGISTRATION NO. 97584208

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                                                                       NOV l 8 2019
                                 -----------------+----!-------+----+-
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve tliefollowmg offen

Title & Section                                 Nature of Offense                                                                     Count Number(s)
8:1325                                          ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                             ,           ·-:1r,
                                      •         TIME SERVED                              'iv'i
                                                                                         .Pl,.
                                                                                         I       .
                                                                                                        ,,,/I     )
                                                                                                       ·--'-.... ,,
                                                                                                                                         d
                                                                                                                                             ays

IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, November 18, 2019
                                                                                      Date of Imposition of Sentence
                    f1                                    ·        .
               ,II                                             . \
              ·f"\'                                            ' "



                                                                                      ~~~
              '.I        \,~~-~ ,           1    ,,,:
                                                              'i 1'\~
                                                              -~

                \ \ .;                t~. \ \\~t\J \
               f;        ''       '   , '   l       <'\



Received
             DUSM

                                                                                      UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                2:19-mj-11379
